Citation Nr: 1425593	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-26 854	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder before February 9, 2007.  

2.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder from February 9, 2007.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability. 

(As the appeal of the claims of service connection for bilateral hearing loss,  bilateral loss of vision, and a disability manifested high blood pressure, claimed as due to exposure to mustard gas, originate from a different Agency of Original Jurisdiction (AOJ), the claims are addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran




ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to July 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder and assigned an initial rating of zero percent effective from November 1999.  Then, in a rating decision in July 2006, the RO assigned a 10 percent rating effective from November 1999.  The Veteran continued his appeal for a higher rating.  

In September 2009, the Veteran appeared at hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In November 2009 and May 2011, the Board remanded the case to the RO for additional development, and in a decision issued in August 2012, the Board granted an initial 30 percent rating prior to February 2007, but denied a rating higher than 10 percent from February 2007.  In the same decision, the Board also remanded a claim for entitlement to a total disability rating based on individual unemployability for further development, which has not yet been completed.  

In December 2013, the parties to the appeal, the Veteran and the Secretary of Veterans Affairs, submitted a Joint Motion for Partial Remand (Joint Motion) to the United States Court of Appeals for Veterans Claims (Court), who granted the Joint Motion in an Order issued in January 2014.  





In the Joint Motion, the parties agreed to vacate the portion of the 2012 Board decision that denied ratings above 30 and 10 percent for the periods prior to and after February 2007, while leaving the Board's grant of a 30 percent rating prior to February 2007 undisturbed.  

As further development is required, the appeal is REMANDED to the AOJ.  


REMAND

As there is a need to verify the current severity of posttraumatic stress disorder, a reexamination is warranted.  38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner, who has not previously examined the Veteran, to determine the current level of occupational and social impairment due to posttraumatic stress disorder. 

The VA examiner is asked comment on the effect on occupation and social impairment due to symptoms of hallucinations and suicidal ideation.

The Veteran's file must be provided to the VA examiner for review.  







2.  After the development is completed, adjudicate the claim for initial higher ratings for posttraumatic stress disorder.  If any benefit remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



